Citation Nr: 0824690	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on April 15 and 16, 2006 at 
the Albany General Hospital.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.  
He died on July [redacted], 2006.  The appellant is the physician who 
provided the medical services.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 determination by the Department of 
Veterans Affairs Medical Center (VAMC) in Portland, Oregon, 
that determined that the appellant was not entitled to 
payment or reimbursement for the cost of private medical 
expenses in the amount of $2,252.91 at Albany General 
Hospital.    


FINDINGS OF FACT

1.  The veteran received medical care at Albany General 
Hospital on April 15 and 16, 2006 for a nonservice-connected 
disability.     

2.  At the time of the treatment, the veteran was enrolled in 
the VA healthcare system and had received care within 24 
months of April 2006.  

3.  On April 15 and 16, 2006, the veteran's condition was not 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health and the 
medical treatment was not for a continued medical emergency. 

4.  A VA facility was feasibly available and the veteran 
could have been safely transferred to the VA facility.     


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Albany General Hospital on April 
15 and 16, 2006 have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1002 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

Again, the criteria are conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

Analysis

Review of the record shows that at the time of the veteran's 
medical treatment at Albany General Hospital on April 15 and 
16, 2006, service connection was not in effect for any 
disabilities.  At the time of the treatment, the veteran was 
enrolled in the VA healthcare system and had received care 
within 24 months of April 2006.  See the July 2005 VA 
treatment records from the Roseburg VA facility.  

At issue in this case is whether the treatment provided on 
April 15 and 16, 2006 at the Albany General Hospital was on 
an emergent basis, whether a VA or other federal facility 
provider was feasibly available, and whether the veteran 
could have been safely transferred to the VA or other federal 
facility.  

The appellant contends that the treatment was reasonable 
financially and was the best care for the veteran at that 
time.  In an August 2006 statement, the appellant argued that 
the veteran had fallen and was found by a neighbor.  The 
veteran was admitted to the hospital for shoulder and hip 
pain.  At the time of admission, the veteran was in no 
condition to communicate a reliable medical history.  

The appellant has stated that all of the doctors involved in 
the veteran's care were giving the veteran the best care as 
the primary concern, not insurance coverage or the lack 
thereof.  In a September 2006 statement, the appellant stated 
that on April 15, 2006, the veteran had sustained a left 
intertrochanteric hip fracture and he also had acute renal 
failure.  The appellant stated that when the veteran was 
oriented and able, he was going to go to the Roseburg VA 
hospital.  The appellant indicated that the Roseburg VA 
hospital was 111.38 miles from Albany, which is approximately 
an hour and 50 minute drive.  The appellant stated that the 
veteran would have required an ambulance transport to 
Roseburg and that would cost the VA approximately $2,609.93.  
The appellant stated that the surgery bill was $3,191.00 and 
a consult charge was $183.00; the Medicare reimbursement rate 
was $1,030.65 for the surgery and $90.44 for the evaluation 
and management consultation prior to the surgery, which 
amounted to $1,1321.09.  The appellant argued that the denial 
of the claim was neither right nor reasonable.  The appellant 
asserted that to transport a 79 year old man in that 
condition was not a good standard of care and it was not 
reasonable financially.  

The appellant has argued, in essence, that when comparing the 
cost of the ambulance ride to Roseburg versus the payment of 
the surgery, the reasonable approach would be to pay for the 
surgery.  The appellant stated that it was in the veteran's 
best interests to be treated in Albany.   

Review of the record shows that the veteran was admitted to 
the Albany General Hospital on April 15, 2006.  It is unclear 
from the record whether the veteran was transported to the 
hospital by ambulance.  The admission report notes that the 
veteran was followed at the VA hospital in Roseburg.  The 
report indicates that the veteran was found by a neighbor; 
apparently, the veteran had fallen the night before.  The 
veteran had no recollection of the events, although according 
to his ex-wife, the veteran stated that he got a little dizzy 
and fell and his leg got caught under the couch.  It was 
noted that the veteran was drowsy on questioning and gave 
answers that were inconsistent with his ex-wife's report.  
The veteran did report that he had not been having chest 
pain, shortness of breath, cough, or abdominal problems.  The 
report indicates that in the emergency department, the 
veteran had been given some medication, most likely pain 
medication, and this caused nausea and vomiting.  

Review of the veteran's systems revealed that he has had no 
headache, visual changes, chest pain, shortness of breath, 
cough, or abdominal discomfort.  He had been vomiting but 
this began in the emergency room.  He had no arthralgia 
before the fall.  He now complained of right shoulder and 
left leg pain.  He reported that his lower extremities 
occasionally swell.  Review of his systems was otherwise 
negative. 

Physical examination revealed the veteran was in no acute 
distress except when he moved.  Examination of the head, 
eyes, ears, nose and throat revealed that the pupils were 
equal, round, and reactive to light.  Cardiovascular 
examination revealed that the veteran was tachycardic but 
regular.  Examination of the lungs revealed a few bibasilar 
rales with end-expiratory wheezing, right greater than left.  
Neurological examination revealed that the veteran was 
arousable and able to answer some questions, but he was not 
necessarily reliable.  There were no focal deficits on his 
cranial nerve examination.  His grip strength was fair but 
limited a little bit on the right.  The veteran had decreased 
motion of the right shoulder on abduction and rotation.  He 
was very tender to palpation in the left upper thigh and any 
movement of his left leg caused marked discomfort.  Movement 
of the right leg also caused discomfort in the left leg.  The 
assessment was hip fracture after a fall and uncontrolled 
type 2 diabetes.  

The treatment report indicates that the plan was for the 
veteran to undergo surgery the next day if felt to be 
appropriate medically.  It was noted that the veteran would 
need deep venous thrombosis prophylaxis postoperatively and 
will need placement after the surgery.  The veteran was 
placed on an insulin drip for the uncontrolled diabetes and 
he was started on medication for the uncontrolled 
hypertension.  It was noted that the hospital would try to 
get the veteran's records from the VA hospital.  

An April 16, 2006 consultation report indicates that the 
assessment was unstable left intratrochanteric hip fracture 
that needs an open reduction internal fixation for 
stabilization so the veteran could be mobilized.  The veteran 
underwent surgery that same day.  The preoperative diagnosis 
was intertrochanteric hip fracture on the left.  He underwent 
an open reduction, internal fixation of the left 
intertrochanteric hip fracture.  The operation resulted in a 
good reduction of the fracture and good stability.  The 
veteran was transferred to recovery in stable condition.      

The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 include 
the requirement that the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  The criteria for payment or reimbursement 
for any medical care beyond the initial emergency evaluation 
and treatment includes the requirement that the care is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other 
Federal facility.  See 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).  The Board notes 
that 38 C.F.R. § 17.1002, one of the regulations implementing 
the Veterans Millennium Health Care and Benefits Act, defines 
emergency services.  See 38 C.F.R. §17.1002(b).  Under 38 
C.F.R. § 17.1002, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

Nonetheless, here, the evidence of record establishes that 
the veteran's condition was not of such a nature that any 
delay in seeking immediate medical attention would have been 
hazardous to life or health and the medical care on April 15 
and 16, 2006 was not for a continued medical emergency.  The 
record shows that the veteran's acute symptoms were described 
as right shoulder and left leg pain.  The hospital admission 
report describes the veteran as being in no acute distress 
except when moved.  The report indicates that the veteran was 
very tender to palpation in the left upper thigh and any 
movement of his left leg caused marked discomfort.  Movement 
in the right leg also caused discomfort.  There is no 
indication that the veteran was experiencing severe symptoms 
such as severe pain.  He reported that he had no chest pain, 
shortness of breath, or abdominal discomfort.  The assessment 
was hip fracture after a fall.  There is no indication in the 
hospital records that the hip fracture, at that time, was 
hazardous to the veteran's life or health.  The hospital 
report also indicates that the veteran had uncontrolled 
diabetes and hypertension.  There is no indication that these 
disorders required any medical care other than medication at 
that time.  

The Board finds that the veteran's injuries did not require 
immediate medical treatment or that the absence of immediate 
medical treatment would place the veteran in serious 
jeopardy.  The evidence of record shows that surgery for the 
hip fracture was not performed until the next day.  

A VA facility was feasibly available.  The record shows that 
the closest facility was in Roseburg, 111.38 miles from 
Albany; it was approximately an hour and 50 minute drive.  
The record shows that the veteran routinely received his 
medical care at the VA facility in Roseburg.  There is no 
evidence that the veteran could not have been safely 
transferred to the VA facility in Roseburg after the initial 
emergency treatment.  The appellant stated that transport to 
the Roseburg VA facility would have required transport by 
ambulance; the appellant did not indicate that transport by 
ambulance would have been unsafe.  

The appellant argued that it was more cost effective not to 
transport the veteran to the VA facility in Roseburg but to 
treat the veteran at the Albany General Hospital.  The Board 
acknowledges the appellant's contentions that it may have 
been more cost effective to treat the veteran at the Albany 
General Hospital, but the Board notes that this is not among 
the factors for consideration under the pertinent law and 
regulations.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

The Board concludes the competent, probative medical evidence 
indicates the private medical care sought and received on 
April 15 and 16, 2006, was not rendered for "emergency 
treatment" and was not for a continued medical emergency as 
defined by applicable law; a VA facility was feasibly 
available; and the veteran could have been safely transferred 
to the VA facility.   

In sum, the Board finds that the criteria under 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for payment or 
reimbursement of unauthorized medical expenses resulting from 
the medical treatment on April 15 and 16, 2006 have not been 
met and the appellant is not entitled to reimbursement of the 
medical expenses incurred at Albany General Hospital.  The 
appeal is denied.  The preponderance of the evidence is 
against the appellant's claim, so there is no reasonable 
doubt to resolve in his favor, and the claim must be denied.  
38 C.F.R. §§ 3.102, 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in September 2006.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate the claim for reimbursement, as 
well as what information and evidence must be provided by the 
appellant and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
September 2006 notice, the claim was readjudicated in the 
October 2006 Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appellant was not 
provided with proper Dingess notice.  However, this defective 
notice was harmless error since the claim does not involve 
the issue of service connection.  Any questions regarding 
service connection, disability rating, and effective date are 
moot.

With regard to the duty to assist, the claims file contains 
the private hospitalization records dated in April 15 and 16, 
2006.  The appellant has not identified further relevant 
evidence.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to payment or reimbursement of medical treatment 
in a non-VA facility on April 15 and 16, 2006, is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


